Citation Nr: 0825519	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  05-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a left foot 
disability.

5.  Entitlement to service connection for a bilateral 
shoulder disability.

6.  Entitlement to service connection for stomach ulcers.

7.  Entitlement to service connection for a skin rash.

8.  Entitlement to service connection for broken teeth.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from October 1990 to 
January 1993.  He served in Southwest Asia from June 30, 
1991, to October 18, 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office in 
Waco, Texas.  In March 2007, the Board remanded the claims 
for additional development.  

In September 2005, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  





FINDINGS OF FACT

1.  The veteran does not have PTSD that was present in 
service or is otherwise related to such service.  

2.  A cervical spine disability, a left knee disability, a 
left foot disability, and a bilateral shoulder disability 
were not caused or aggravated by service.  

3.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving stomach ulcers, or a skin 
rash; stomach ulcers, and a skin rash, are not related to his 
service.  

4.  Loss of teeth is not shown to be the result of dental 
trauma during service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp.  2005); 38 
C.F.R. §§ 3.102, 3.159, 3.304(f) (2007).

2.  The veteran does not have a cervical spine disability, a 
left knee disability, a left foot disability, or a bilateral 
shoulder disability, as the result of disease or injury that 
was incurred or aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp.  
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

3.  Stomach ulcers, and a skin rash, and a disability 
manifested by gastrointestinal, or skin, signs or symptoms, 
were not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 
& Supp.  2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2007).  

4.  The criteria for entitlement to service connection for 
loss of teeth have not been met.  38 U.S.C.A. §§ 1110, 1712, 
5107, 7104(c) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.381, 4.150, 17.161 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has a cervical spine disability, 
a left knee disability, a left foot disability, a bilateral 
shoulder disability, stomach ulcers, a skin rash, broken 
teeth, and PTSD, due to his service.  He argues that he has 
stomach ulcers, and a skin rash, due to undiagnosed illness.  


I.  PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The claims files show that the veteran has been afforded 
competing psychiatric diagnoses that include PTSD, 
generalized anxiety disorder, rule out panic disorder, 
alcohol dependence (in remission or by history), and 
depression.  For this purposes of this opinion only, the 
Board has assumed that PTSD is established.  

The veteran asserts that he has PTSD as a result of his 
service in the Persian Gulf.  Specifically, a review of the 
transcript of his hearing, held in September 2005, shows that 
he testified that when he first arrived in Saudi Arabia, he 
would go in to areas that had been bombed to recover 
vehicles, and that on a day-to-day basis, for about two 
months, he had to "stack dead bodies on 30-foot trailers."  
He testified that his unit would haul the recovered vehicles 
back to Kuwait City.  He stated that on one occasion that 
five armed Iraqis walked into his camp in the middle of the 
night "and jumped two of the guards to surrender."  

A review of the veteran's stressor statement, received in 
November 2004, shows that he asserted that he had to stack 
dead bodies, and that, "we were fired upon daily and were 
not allowed to return fire."  With regard to the 
aforementioned incident involving five Iraqis walking into 
his camp, he stated, "They surrendered after a brief fire 
fight."  

A psychological assessment from C.L.H., PhD., dated in March 
2006, notes that the veteran reported that he was afraid to 
sleep at night during service in the Persian Gulf because men 
in trucks would come by and shoot at them, and that he had to 
unload dead bodies.  He further reported that, "a good 
friend was killed during the war and five seconds later and 
it would have been me."  

A psychiatric assessment from C.E., M.D., dated in September 
1999, shows that the veteran reported that he was exposed to 
dead bodies in the performance of his duties in the Persian 
Gulf, which required his unit to recover damaged vehicles.  
The report notes that he stated that, "he did not 
participate in direct combat except for a few occasions, when 
his unit would return fire from snipers."  

VA progress notes, dated between 1999 and 2005, show that the 
veteran began receiving treatment for psychiatric symptoms in 
2001.  A March 2003 report shows that the veteran reported 
that during service he had had to pick up dead enemy bodies 
for two months, that they were frequently fired at by Iraqi 
soldiers and were not allowed to return fire, and that while 
they were sleeping five Iraqi soldiers entered their compound 
without anybody aware of them, but that "luckily they came 
to surrender."  Another March 2003 report shows that the 
veteran reported that, "We were in camp at Cement City when 
we were hit with a SCUD missile.  There was a loud explosion 
and I thought that was the end of it."  A June 2003 report 
shows that he denied a history of military sexual trauma.  
However, a November 2003 report notes, "The patient stated 
he was sexually assaulted while in the military by 5 men."  
A February 2004 report shows that the veteran reported that 
he has "dreams of being raped in the shower by 4 men, and 
does not know if it might have really happened."  Another 
February 2004 psychiatric assessment report shows that the 
veteran reported that, "He feels like he broke a commandment 
by killing people."  

The Board initially finds that the veteran is not credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  As 
discussed above, the veteran's stressors are inconsistently 
detailed and reported.  In particular, the claimed stressor 
involving five Iraqis walking into his camp has been 
presented with significant inconsistency with regard to 
whether or not they merely surrendered, or there was a 
firefight.  The veteran is also shown to have reported to 
health care providers that he had killed others, that a 
"good friend" was killed during the war, and that he was 
near an exploding SCUD missile.  The veteran's assertions of 
taking a life, having a good friend killed near him, and 
being near a SCUD explosion, were never repeated, and none of 
them were claimed in his stressor statement or at his 
hearing.  Furthermore, he has inconsistently reported to VA 
health care providers that he was sexually assault during 
service.  Specifically, in June 2003 he denied being sexually 
assaulted while in the military.  However, in November 2003 
he asserted to a VA health care provider that he was sexually 
assaulted by five men during service.  In February 2004, he 
told another VA health care provider that he merely had 
dreams of being raped in the shower by four men, and that he 
did not know if it really happened.  The veteran did not 
assert that he was sexually assaulted in his February 2004 
stressor statement, or in any other of his written 
statements, nor did he claim such a stressor during his 
September 2005 hearing.  Based on the foregoing, the Board 
finds that the veteran is not a credible historian.  The 
Board's finding as to the veteran's lack of credibility 
extends to all issues on appeal.  

The veteran's service records indicate that he served in 
Southwest Asia between June and October of 1991, that his 
unit was the 543rd Supply Company, with duty in Saudi Arabia, 
and that his principal duty during that time was heavy 
wheeled vehicle mechanic (63S10).  His awards include the 
Southwest Asia Service Medal.  

The Board finds that the evidence does not show that the 
veteran participated in combat.  He is not shown to have 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 
65 Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure 
Manual, M21-1MR (hereinafter "M21- 1MR"), Part 
III.iv.4.H.29.b, c.  In this regard, although the veteran's 
personnel file indicates participation in a campaign, the 
"Liberation and Defense of Kuwait," the nature and extent of 
the veteran's participation is not specifically described, 
and the Board declines to afford this entry the same weight 
as the commendations or awards evincing combat.  Id.  To the 
extent this entry indicates that the veteran was present in a 
combat zone, the U.S. Court of Appeals for Veterans Claims 
has previously held that it is the distressing event, rather 
than the mere presence in a "combat zone," which may 
constitute a valid stressor for purposes of supporting a 
diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that serving in a combat zone is not the same 
as serving in combat).  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against such a finding.  The 
Board therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 
see also M21-1MR, Part III.iv.4.H.29.a, i.  

With regard to the claimed stressors, the RO attempted to 
verify the claimed stressors with the U.S. Army and Joint 
Services Records Research Center (JSRRC).  In a response, 
received in September 2007, the JSRRC noted that they were 
only able to locate one record with information on the 
veteran's unit, and that this record did not document that 
his unit received daily fire, or that the unit removed dead 
bodies from bomb sites.  

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  None of 
the claimed stressors could be verified by the JSRRC, and the 
evidence is insufficient to show that a verified stressor 
exists.  The Board therefore finds that the evidence is 
insufficient to show that any of the claimed stressors are 
verified.  See M21-1MR, Part III.iv.4.H.29.e.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board therefore finds that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for PTSD.  Accordingly, service connection for 
PTSD must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of the arguments that he has 
PTSD as a result of stressors during his service.  However, 
the Board has determined that the veteran did not participate 
in combat, and that none of the claimed stressors are 
verified.  Accordingly, all elements required for service 
connection for PTSD have not been met, see 38 C.F.R. § 
3.304(f), and the veteran's claim for service connection must 
be denied.





II.  Cervical Spine, Left Knee, Left Foot, Bilateral 
Shoulder, 
Stomach Ulcers, Skin Rash, Broken Teeth

The veteran asserts that he has a cervical spine disability, 
a left knee disability, a left foot disability, a bilateral 
shoulder disability, stomach ulcers, and a skin rash, due to 
his service.  The veteran's claim for broken teeth will be 
discussed separately, infra.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.  In addition, certain chronic 
diseases, including arthritis, and peptic ulcers (gastric or 
duodenal), may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records show that in May 1992, 
he received treatment for complaints of right shoulder 
symptoms that had begun after lifting about a week before.  
The assessment was mechanical pain.  Between July and August 
of 1992, he received three treatments for complaints of left 
knee symptoms after playing football.  The assessments noted 
peripatellar/retropatellar strain and contusions, contusions 
and patellar tendonitis/overuse, and post-traumatic 
chondromalacia, and patellar tendonitis.  In October 1992, he 
was treated for complaints of left shoulder and neck pain.  
The assessment noted strain of the left trapezius.  In 
December 1992, he was treated for complaints of left foot 
pain after he dropped a machine gun on his foot.  The report 
notes foot strain.  The veteran's separation examination 
report, dated in January 1993, shows that his neck, upper 
extremities, lower extremities, abdomen and viscera, skin, 
spine, and feet, were all clinically evaluated as normal.  In 
an accompanying "report of medical history," the veteran 
indicated having had swollen or painful joints, a "painful 
or 'trick' shoulder or elbow," a "'trick' or locked knee," 
and foot trouble.  He denied having had a head injury, skin 
diseases, frequent indigestion, stomach trouble and 
"arthritis, rheumatism, or bursitis."  The "physician's 
summary" portion of the report indicates that the veteran 
reported a history of right shoulder pain that started after 
heavy lifting, and that he stated that he had fallen on his 
left knee, and that he had pain on running.

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1997 and 2007.  This evidence includes 
reports from the Orthopedic Center, dated between April 1997 
and 1998, which show that the veteran received treatment for 
neck and bilateral shoulder pain.  An April 1997 report shows 
that the veteran complained of right shoulder pain, and that 
he reported a history of an injury at work in January 1997.  
The report characterizes his injury as "a workers' comp type 
injury."  An accompanying X-ray report contains an 
impression of "supraclavicular lymph nodes representing the 
clinically palpable mass.  There is no evidence of a high-
grade muscular tear."  A June 1997 report characterizes his 
injury as a cervical strain, and a July 1997 report contains 
an impression of "inflammation of the medial aspect of the 
clavicle with an overuse type situation."  A March 1998 
magnetic resonance imaging (MRI) report contains an 
impression of C5-6 spondylosis.  

Reports from J.C.S., M.D., dated in 1998, note that the 
veteran had undergone an anterior cervical discectomy and 
fusion in about May 1998.  An October 1998 report notes 
complaints of pain, paresthesia, and numbness in two fingers, 
and states, "All stems from a work-related injury."  

A report from R.M.C., M.D., dated in September 1999, pertains 
to ear symptoms, but is remarkable for a reported history of 
being hit in the neck during service, and a "re-injury" 
about 18 months ago.  

A VA examination report, dated in September 1999, shows that 
the veteran reported the following: he sustained a left knee 
injury, and a right shoulder injury, during service; in 1991 
he twisted his left foot and an X-ray was taken, he was told 
he might have a hairline fracture; in 1992 he had been hit in 
the back of the neck with a machine gun and knocked down; he 
was given Motrin, and X-rays were taken; he sustained a 
cervical spine injury at work; he has had a skin rash since 
1994 which usually occurs once a month on his chest and back; 
his current symptoms included daily knee pain; his right 
shoulder periodically "popped out."  On examination, no 
skin rash could be appreciated.  The only diagnosis was 
status post fusion C-5, C-6 with radiculopathy on C7-T1; the 
examiner noted that there was insufficient evidence to 
warrant a diagnosis of skin rash, stomach ulcer, left foot 
injury, or bilateral shoulder problem.  X-rays of the 
shoulders, knees and feet were negative.

VA progress notes, dated between 1999 and 2005, show the 
following: a February 1999 report shows that the veteran 
reported that he sustained a neck injury in March 1998 after 
a transmission fell on him; an October 1999 report notes 
degenerative joint disease of the cervical spine; a November 
2000 report notes contact dermatitis; an April 2003 report 
notes complaints of left knee symptoms and a suspected 
strain, trauma, or bruise of the left patellar tendon, and a 
May 2003 report shows that the veteran reported that he had 
caught his left knee in a door at home, and then sustained a 
twisting injury; an October 2003 report shows that the 
veteran reported a history of a fractured right foot in 1987, 
a fracture of the neck and left foot in 1990, and a separated 
sternoclavicular joint in 1996; the assessment noted an old 
healed separation of the sternoclavicular joint, peptic ulcer 
disease, status post spinal fusion of the cervical spine, and 
old, healed fractures of the bilateral feet; a November 2004 
progress note contains a notation of GERD (gastroesophageal 
reflux disease); reports dated in March 2005 contain a 
diagnosis of left lateral collateral ligament sprain, and 
note an LCL (lateral collateral ligament) tear, "adult 
acne," and gastritis (see also April 2005 MRI report from 
UMC Health System); a March 2005 X-ray for the left knee was 
negative; a March 2005 progress note contains a notation of 
gastritis secondary to ETOH (alcohol) abuse and medications.  

A VA examination report, dated in December 2007, shows that 
the veteran reported that the claimed cervical spine, left 
foot, left knee, and shoulder disabilities were due to 
injuries incurred during service.  He further reported that 
he had treated himself for his skin symptoms prior to when he 
went in 2003, and that the condition is not active.  On 
examination, the skin, and left foot examinations were noted 
to be normal.  The examiner stated that there were no 
radiological or clinical findings for the skin or the left 
foot.  The left knee was noted to have degenerative joint 
disease, and an anterior cruciate ligament tear.  It was 
further noted that X-rays revealed the following: the left 
foot had hammertoe deformities; the left knee had mild 
degenerative joint disease; the bilateral shoulders were 
normal.  The examiner noted inter alia that the veteran did 
not have any left knee treatment until he injured his knee in 
2003, he did not have any shoulder or cervical spine 
treatment until he injured his cervical spine at work in 
1997, and she indicated that it was less likely as not that 
any left knee disorder, shoulder disorder, or neck condition, 
was related to his service.  

A VA spine examination report, dated in December 2007, 
contains diagnoses of cervical spondylosis, and residuals, 
work-related cervical injury, postoperative.  
 
A.  Cervical Spine

The veteran's service medical records do not show any 
relevant treatment, and his neck and spine were clinically 
evaluated as normal upon separation from service in January 
1993.  The post-service medical evidence clearly shows that 
the veteran sustained a cervical spine injury in early 1997, 
and that he subsequently underwent cervical spine surgery.  
Private physicians have characterized his cervical spine 
disorders as "a workers' comp type injury," and note that 
they, "All stem[s] from a work-related injury."  In 
addition, there is no evidence of treatment between 
separation from service and April 1997, which is a period of 
over four years.  This period of time without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  There is no competent evidence to show that the 
veteran's cervical spine disability is related to his 
service.  In this regard, the only competent opinion is 
contained in the December 2007 VA examination report, and 
this opinion weighs against the claim.  Finally, there is no 
medical evidence to show that cervical spine arthritis was 
manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.


B.  Left Knee

The veteran's service medical records indicate that in August 
1992, he was noted to have left knee 
peripatellar/retropatellar strain and contusions, and 
patellar tendonitis/overuse, post-traumatic chondromalacia, 
and patellar tendonitis.  The veteran's separation 
examination report, dated in January 1993, shows that his 
lower extremities were clinically evaluated as normal.  The 
earliest post-service medical evidence of a left knee 
disorder is found in an April 2003 report, which is over ten 
years after separation from service.  This period of time 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  Maxson.  In addition, there is evidence that this 
treatment was subsequent to a left knee injury, specifically, 
a May 2003 report shows that the veteran reported that he had 
caught his left knee in a door at home, and then sustained a 
twisting injury.  There is no competent evidence to show that 
the veteran's left knee disability is related to his service.  
In this regard, the only competent opinion is contained in 
the December 2007 VA examination report, and this opinion 
weighs against the claim.  Finally, there is no medical 
evidence to show that left knee arthritis was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.

C.  Left Foot

The veteran's service medical records show that in January 
1991, he was treated for complaints of pain while walking.  
The assessment noted hyperkeratosis of the left heel.  In 
December 1992, he was noted to have left foot strain.  The 
veteran's separation examination report, dated in January 
1993, shows that his lower extremities, and feet, were 
clinically evaluated as normal.  

The Board finds that the preponderance of the evidence shows 
that he does not currently have a left foot disability.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).  In this regard, although 
he was treated for left foot symptoms twice during service, 
his separation examination report shows that his feet were 
clinically evaluated as normal.  The VA examination reports, 
dated in September 1999 and December 2007, also indicate that 
the veteran's foot examination was normal, and that there was 
no relevant diagnosis.  Although there is a notation of 
"old, healed fractures of the bilateral feet" in an October 
2003 VA progress note, this was not corroborated by any 
findings, and appears to be "by history" only.  To the 
extent that the December 2007 report indicates that X-rays 
revealed that the left foot has hammertoe deformities, even 
if the Board were to include this disorder within the scope 
of his left foot claim, there is no competent evidence to 
show that the veteran's hammertoes are related to his 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.

D.  Bilateral Shoulders

The veteran's service medical records indicate that in May 
1992, he was noted to have right shoulder mechanical sprain.  
In October 1992, he was noted to have a strain of the left 
trapezius.  The veteran's separation examination report, 
dated in January 1993, shows that his upper extremities, and 
his spine, were clinically evaluated as normal.  The earliest 
evidence of postservice treatment for shoulder symptoms is 
dated in April 1997.  Furthermore, this treatment followed an 
injury at work in January 1997.  He was found to have 
"supraclavicular lymph nodes representing the clinically 
palpable mass," but there was no evidence of a high-grade 
muscular tear, and it does not appear that he was 
subsequently afforded a diagnosis for either shoulder, other 
than a July 1997 report which contains an impression of 
"inflammation of the medial aspect of the clavicle with an 
overuse type situation."  He was not afforded a diagnosis in 
the September 1999 VA examination report.  Gilpin.  To the 
extent that an October 2003 VA progress note contains an 
assessment noting an old healed separation of the 
sternoclavicular joint, this was "by history" only, and was 
unsupported by clinical or X-ray findings.  In any event, 
even assuming that a bilateral shoulder disorder were 
established as of the earliest post-service treatment for 
shoulder symptoms, in April 1997, this treatment came over 
four years after separation from service.  This period of 
time without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  Maxson.  In addition, there is no competent evidence 
to show that the veteran has a shoulder disorder that is 
related to his service.  In this regard, the only competent 
opinion is contained in the December 2007 VA examination 
report, which is somewhat unclear as to what the current 
diagnosis is, but which notes shoulder pain and indicates 
that the veteran's shoulder condition is not related to his 
service.  Therefore, this opinion weighs against the claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

E.  Ulcers

The veteran's service medical records do not show any 
relevant treatment, and his abdomen and viscera were 
clinically evaluated as normal upon separation from service 
in January 1993.  The September 1999 VA examination report 
shows that he was not afforded a diagnosis because there was 
insufficient evidence to make any diagnosis.  At that time 
the veteran denied having epigastric pain and although he had 
taken over-the-counter medication for stomach problems, he 
had not seen any doctor for ulcers.  The earliest assessment 
of ulcers is found in an October 2003 VA progress note.  This 
evidence comes about 12 years after separation from service.  
This period of time without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claim.  Maxson.  In addition, there is no 
competent evidence to show that the veteran has ulcers that 
are related to his service.  Finally, there is no medical 
evidence to show that a peptic ulcer was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

F.  Skin

The veteran's service medical records do not show any 
relevant treatment, and his skin was clinically evaluated as 
normal upon separation from service in January 1993.  The 
September 1999 VA examination report shows that he was not 
afforded a diagnosis.  The earliest evidence of a skin 
disorder is found in a November 2000 VA progress note, with 
several treatments for skin symptoms thereafter, and 
notations of contact dermatitis, and adult acne.  The 
December 2007 VA examination report shows that the veteran 
reported that his skin symptoms had not been active since 
2003.  It therefore appears that he does not currently have a 
skin disorder.  Gilpin.  In any event, even assuming that the 
November 2000 treatment established the presence of a skin 
disorder, this evidence comes over seven years after 
separation from service.  This period of time without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  In 
addition, there is no competent evidence to show that the 
veteran has a skin disorder that is related to his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

G.  Skin and Ulcers - Undiagnosed Illness

The veteran has asserted that he has ulcers, and a skin 
disorder, due to an undiagnosed illness.  

Service-connected disability compensation may be paid to (1) 
a claimant who is "a Persian Gulf veteran"; (2) "who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
[38 C.F.R. § 3.317]"; (3) which "became manifest either 
during active military, naval or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011"; and (4) that such symptomatology "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving the skin, 
muscle or joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, and gastrointestinal signs 
or symptoms.  38 C.F.R. § 3.317(a), (b).  See also 72 Fed. 
Reg. 68506 (2007).  

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The service medical records, and post-service medical 
records, have previously been discussed.  The Board notes 
that VA progress notes contain notations of GERD, gastritis, 
contact dermatitis, and "adult acne."  In addition, a 
November 2004 VA progress note shows treatment for 
psychiatric symptoms, and contains a "by history" only 
notation that the veteran had been diagnosed with Persian 
Gulf Syndrome. 

With regard to the application of 38 C.F.R. § 3.317, the 
evidence shows that the veteran has been diagnosed with 
contact dermatitis, acne, GERD, gastritis, and peptic ulcer 
disease.  Accordingly, the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not applicable as to his diagnosed 
conditions.  In addition, there is no competent evidence to 
show that the veteran has skin or gastrointestinal symptoms 
due to an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.  He therefore is not shown to 
have a "qualifying chronic disability" involving the claimed 
symptoms.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claims, and 
that the veteran's claims of entitlement to service 
connection for a skin rash, and stomach ulcers, due to 
undiagnosed illness must be denied.  

H.  Broken Teeth

The veteran asserts that service connection is warranted for 
broken teeth.  In his substantive appeal (VA Form 9), 
received in September 2005, he stated that he saw a dentist 
in Saudi Arabia.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

The veteran's service medical records include two sheets 
pertaining to dental treatment, which show that in March 
1991, he was noted to have gingivitis and poor oral hygiene.  
A November 1991 report notes heavy gingival bleeding.  These 
reports reflect that the veteran underwent routine dental 
treatment during service, and that teeth #1, #2, #16, #17, 
#31, and #32 were missing.  They also appear to note that he 
had about six carious teeth.  The veteran's separation 
examination report, dated in January 1993, does not contain 
any findings in the dental portion of the report.  In the 
accompanying "report of medical history," the veteran 
indicated that he had a history of "severe tooth or gum 
trouble, and the back of the report notes "multiple 
caries."  

As for the post-service evidence, VA progress notes, dated 
between 1999 and 2005, include notations of bruxism beginning 
in 2000, and show complaints that he was biting through 
dental protective devices.  

The regulations listed above clearly prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth or periodontal disease.  
38 C.F.R. § 3.381.  As neither condition is recognized by the 
applicable regulations as a disability for which VA 
compensation may be granted, to the extent that the veteran 
may have replaceable missing teeth or periodontal disease, 
service connection is not warranted.  See 38 C.F.R. § 3.381 
(periodontal disease is not a disability for compensation 
purposes).  Service medical records do not reflect any 
treatment for dental disability during service, nor do they 
reflect any trauma to the teeth.  There is no evidence that 
the veteran was a prisoner of war.  As no dental condition 
other than replaceable missing teeth and carious teeth is 
shown, the claimed broken teeth are not shown.  Gilpin.  In 
addition, service connection for missing teeth and 
periodontal disease for compensation purposes is not legally 
permitted, and to that extent, as a matter of law this claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


I.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that a 
cervical spine disability, a left knee disability, a left 
foot disability, a bilateral shoulder disability, stomach 
ulcers, a skin rash, broken teeth, and PTSD, were caused by 
service, with the claims for ulcers and a skin rash to 
include as due to undiagnosed illness.  In this case, when 
the veteran's service medical records, and post-service 
medical records are considered (which indicate that he does 
not have a left foot disorder, that the other claimed 
conditions began at least four years after service, which do 
not show that he has an undiagnosed illness, and which do not 
contain competent evidence of a nexus between any of the 
claimed conditions and the veteran's service), the Board 
finds that the medical evidence outweighs the veteran's 
contentions that he has the claimed conditions that are 
related to his service.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in March 2007, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The March 2007 VCAA 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the RO's November 
1999 decision was decided prior to the enactment of the VCAA.  
In such cases, there is no error in not providing notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The March 2007 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the March 2007 letter was sent, the case 
was readjudicated and in February 2008 a Supplemental 
Statement of the Case was provided to the appellant.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service records, and service medical records, as 
well as VA and non-VA medical records.  

With regard to the claims for a cervical spine disability, a 
left knee disability, a left foot disability, a bilateral 
shoulder disability, stomach ulcers, and a skin rash, the 
veteran was afforded an examination in September 1999.  In 
December 2007, he was afforded another examination, which 
covered the claims for a cervical spine disability, a left 
knee disability, a left foot disability, a bilateral shoulder 
disability, and a skin rash.  However, a skin disorder was 
not found.  Etiological opinions were obtained pertaining to 
the claims for a cervical spine disability, a left knee 
disability, a left foot disability, and a bilateral shoulder 
disability.  

With regard to the claims for broken teeth, and PTSD, the 
veteran has not been afforded an examination, and etiological 
opinions have not been obtained.  The Board further notes 
that the December 2007 VA examination did not provide 
findings pertaining to the claim for stomach ulcers.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the service medical records do not contain 
findings or diagnosis of stomach ulcers, broken teeth, or a 
psychiatric disorder, nor do they contain treatment of such 
conditions.  As previously discussed, the earliest evidence 
of any of the claimed conditions is dated no earlier than 
four years after separation from active duty.  He is not 
shown to have any trauma to the teeth during service.  
Finally, there is no competent evidence of record which shows 
that stomach ulcers, or broken teeth, are related to the 
veteran's service, and the Board has determined that there is 
no verified stressor upon which a claim for PTSD may be 
based, and that the veteran did not participate in combat.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Simply stated, the Board finds that the service and 
post service medical record provides evidence against these 
claims.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Further, the Board finds sufficient competent medical 
evidence on file for the VA to make a decision on the case.  
The service and post-service medical record is complete and 
the Board finds no basis for a VA medical examiner to find a 
connection between service and the disorders at issue in 
light of this medical record.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied. 

Service connection for a cervical spine disability is denied. 

Service connection for a left knee disability is denied. 

Service connection for a left foot disability is denied. 

Service connection for a bilateral shoulder disability is 
denied. 

Service connection for stomach ulcers is denied. 

Service connection for a skin rash is denied. 

Service connection for broken teeth is denied. 


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


